NO. 07-08-0142-CR, 07-08-0143-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   JUNE 24, 2008
                          ______________________________

                        CARLOS JOSE CORDOVA, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                         _______________________________

              FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                 NO. 7397, 7398; HONORABLE LEE WATERS, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Appellant Carlos Jose Cordova filed his notices of appeal on March 28, 2008 from

his convictions of the offense of aggravated robbery and the imposed concurrent

sentences of forty-five years in the Institutional Division of the Texas Department of

Criminal Justice. On February 29, 2008, the trial court filed its certifications representing

that appellant has the right of appeal. However, the appellate record reflects that appellant

failed to sign the certifications as required under Texas Rules of Appellate Procedure
25.2(d).1 See Tex. R. App. P. 25.2(d) (requiring the certification to be signed by appellant

and a copy served on him).


       Consequently, we abate the appeals and remand the causes to the 223rd District

Court of Gray County for further proceedings. On remand, the trial court shall utilize

whatever means it finds necessary to determine whether appellant desires to prosecute

the appeals and, if so, to obtain his signature on an amended trial court’s certification for

each cause.


       If necessary, the trial court shall execute findings of fact, conclusions of law, and any

necessary orders it may enter regarding the aforementioned issues and cause its findings,

conclusions, and orders, if any, to be included in a supplemental clerk’s record. The trial

court shall file the supplemental clerk’s record and the supplemental reporter’s record, if

any, with the Clerk of this Court by July 25, 2008.




                                                                  Per Curiam




Do not publish.




       1
          The record reflects that appellant’s attorney also failed to sign the trial court’s
certification of defendant’s right of appeal.

                                               2